Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 2/15/2022 has been entered. Applicant’s amendments to the Claims have overcome each 112(b) rejection previously set forth in the Non-Final Office Action dated on 12/24/2021.	
Claim Status
Claims 1-20 are pending.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 2/15/2022, have been fully considered, but are moot because the arguments to amended claim 8 do not apply to new ground of rejections, see detail below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11, 13 and 15 -16 are rejected under 35 U.S.C. 103 as being unpatentable over Panayotis Constantinou Andricacos et al., (US 2002/0115292 A1, of Andricacos) in view of Kevin O'Brien et al., (US 2009/0321935 A1, of record, hereinafter after O'Brien) in further view of Gang Yang et al., (US 2020/0411369 A1, of record, hereinafter Yang).
Regarding claim 8, Andricacos discloses a method, comprising: 
forming a first conductive structure (lower metal conductor layer 56 and barrier layer 64 in Fig. 2) on a second conductive structure (66), wherein forming the first conductive structure (lower 56,64) comprises: 
forming openings (as shown in Fig. 3C) in a dielectric layer (70 or 54 in Fig. 2) disposed on the second conductive structure (66 in Fig. 2); 
depositing a (“ruthenium” see below) metal (88,82 (56,64) in Fig. 3D) in the openings and in physical contact second conductive structure (66 in Fig. 2) to overfill the openings; 
doping (ion implantation of dopants into metal 90,96 in Fig. 4 described in [0057]) the (“ruthenium” see below) metal (88,82 (90,96)); and 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Andricacos’ Fig. 4A, annotated. 
polishing (planarization process described in [0055] as in Fig. 3E) the doped (“ruthenium” see below) metal (88, 82(90,96)) to form the first conductive structure (the lower 56,64 in Fig. 2); and forming an interconnect layer (upper metal conductor layer 56,64 in Fig. 2) on the first conductive structure (the 56).  
Andricacos does not expressly disclose the metal (88,82 (56,64)) is ruthenium.
However, in the same semiconductor manufacturing field of endeavor, O'Brien discloses 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	O'Brien’s Fig. 1h, annotated. 
O'Brien does not expressly disclose the conductive structure 110 is ruthenium,
However, in the same semiconductor manufacturing field of endeavor, Yang discloses an interconnect structure 236 comprises a conductive layer 234 filled in an opening in a dielectric layer 214/210/208 in Fig. 8, the conductive layer 234 can be Cu W, Ru or like described in [0047].

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Yang’s Fig. 8, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to try to select O'Brien’s barrier/seed layer and Yang’s ruthenium for Andricacos’ metal including barrier/seed layer since substitution of a known equivalent for another known equivalent is prima facie case of obviousness. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP 2144.07.
Regarding claim 11, Andricacos modified by (O'Brien and Yang) discloses the method of claim 8
Andricacos modified by (O'Brien and Yang) does not expressly disclose wherein doping the ruthenium metal (Andricacos’ 88, 82 (56,64) modified by O'Brien and Yang) comprises exposing the ruthenium metal to a dopant dose between about 1x1014 dopants/cm2 and about 1x1017 dopants/cm2.
  However, Andricacos discloses the dopants can be in ranges from less than 0.01 ppm w to 1000 ppm w described in [0062]. Therefore, the dopant dose is a result-effective variable which can be optimized.
It would have been obvious to one having ordinary skill in the art at the time the invention, absent unexpected results, was filed to use the claimed “dopant dose between about 1x1014 dopants/cm2 and about 1x1017 dopants/cm2”, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996). Furthermore, see also In re Boesch, 205 USPQ 215 (CCPA) in MPEP 2144.05.
 Regarding claim 13, Andricacos modified by (O'Brien and Yang) discloses the method of claim 8
Andricacos’ 88, 82(56,64) modified by (O'Brien and Yang)) comprises doping the ruthenium metal (Andricacos’ 88, 82(56,64) modified by (O'Brien and Yang)) deposited on the dielectric layer (Andricacos’ 70 in Fig. 3D) outside the openings.  
Regarding claim 15, Andricacos modified by (O'Brien and Yang) discloses the method of claim 8
wherein depositing the ruthenium metal (Andricacos’ 88, 82(56,64) modified by (O'Brien and Yang)) comprises depositing the ruthenium metal (Andricacos’ 88, 82(56,64) modified by (O'Brien and Yang)) on surfaces of the dielectric layer (Andricacos’ 70 in Fig. 3D) outside the openings to form an overburden (Andricacos’ overburden of 90 in Fig. 4A).  
Regarding claim 16, Andricacos modified by (O'Brien and Yang) discloses the method of claim 8
wherein polishing the doped ruthenium metal (Andricacos’ 88, 82(56,64) modified by (O'Brien and Yang)) comprises polishing the doped ruthenium metal with a chemical mechanical planarization process (a chemical mechanical polishing described in [0063] by Andricacos).  
Allowable Subject Matter
Claims 9-10, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 or base claim 8, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, 
Regarding claim 9, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 8, “wherein doping the ruthenium metal comprises doping … top portions of the dielectric layer with carbon (C), boron (B), phosphorous (P), oxygen (O), silicon (Si), argon (Ar), germanium (Ge), arsenic (As), or xenon (Xe)” as recited in claim 9, in combination with the remaining features of claim 9 and base claim 8.
Regarding claim 10, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 8, “wherein doping the ruthenium metal comprises doping a top portion of the ruthenium metal to form a top doped portion and a bottom non-doped portion” as recited in claim 10, in combination with the remaining features of base claim 8.
Regarding claim 12, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 8, “wherein doping the ruthenium metal comprises 
Regarding claim 14, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 8, “wherein doping the ruthenium metal comprises doping a top portion of the dielectric layer” as recited in claim 14, in combination with the remaining features of base claim 8.

Reasons for Allowance
Claims 1-7 and 17-20 are allowed 
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claims 1, Applicant combines the allowable limitation of “doping the ruthenium metal liner and the dielectric layer” in claim 3 into claim 1 as indicated in the previous Office Action dated on 12/24/2021. Therefore, the claim 1 is allowed.
Regarding claim 2-7, they are allowed due to their dependencies on claim 1.  
Regarding claim 17-20, they are allowed as the reason stated in the previous Office Action dated on 12/24/2021.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898